            Case 1:19-cr-00390-RC Document 99 Filed 07/21/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                           :
                                                   :
       v.                                          :       Criminal Action No.: 19-cr-390 (RC)
                                                   :
MICHAEL JABAAR WILKINS,                            :
                                                   :
       Defendant.                                  :

                            SENTENCING SCHEDULING ORDER

       It is hereby ORDERED that the following schedule shall govern the sentencing

proceedings in this case:

            1. sentencing in this matter is set for December 2, 2021 at 10:00 AM;

            2. the probation officer assigned to this case shall disclose the draft pre-sentence

               investigation report to the parties no later than October 21, 2021;

            3. counsel shall submit objections (if any) to the draft pre-sentence investigation

               report to the probation officer no later than November 4, 2021;

            4. the probation officer shall disclose to the parties and file with the Court the final

               pre-sentence investigation report no later than November 19, 2021; and

            5. any party wishing to submit a memorandum in aid of sentencing must do so no

               later than November 24, 2021 with all responses (if any) due by November 29,

               2021, and all such memoranda and responses thereto must cite to supporting legal

               authority.

       SO ORDERED.


Dated: July 21, 2021                                                RUDOLPH CONTRERAS
                                                                    United States District Judge
